DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0021051) in view of GB 713,342.
With reference to claim 1, Richards et al. (hereinafter “Richards”) discloses an organic material [0061], comprising: 
a first layer (400) comprising a non-permeable organic substrate [0104] having a lower surface and an upper surface (figures 3, 4A, 4B); 
at least one core layer (300,605,620) disposed on the upper surface of the first layer, the at least one core layer including a blend of hemp fiber (disclosed [0060] as natural fibers deemed suitable for use in [0086]), vegetal (i.e. cotton) cellulose and super absorbent polymer [0086] – (see also [0176] which discloses core, potato and/or yam), wherein the vegetal cellulose is arranged in a matrix with the hemp fiber ([0179] where it is disclosed that the pulp/fluff serves to hold space); see also [0086] which disclose the materials of the core formed as a blend; and 
an outermost layer (200) comprising a permeable composite of organic cotton and hemp fibers [0060] disposed on the core layer as shown in figures 3, 4A and 4B. 
The difference between Richards and claim 1 is the explicit recitation that the hemp fibers are degummed.
Initially, it is noted that the manner by which the hemp fibers is produced may be considered as a product by process limitation which does not patentably distinguish the claimed invention from the prior art.
Alternatively, GB 713,342 (hereinafter ‘342) teaches a process for de-gumming hemp a set forth on page 1, lines 11-22.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize degummed hemp fibers as taught by ‘342 in the material of Richards in an effort to obtain flexible fibers which are soft to the touch and provide a good yield as taught by ‘342 on page 2, lines 86-91.
With reference to claim 2, Richards discloses an organic material wherein the first layer has at least one adhesive surface as set forth in [0183]. 
As to claim 4, Richards discloses an organic material wherein the upper surface of the first layer is coated with an organic water repellent as set forth in [0105]. 
Regarding claim 5, Richards discloses an organic material wherein the non-permeable organic substrate of the first layer includes a hydrophobic material as set forth in [0069]. 
With respect to claim 6, Richards discloses an organic material further comprising a cotton [0161] transfer layer (610) between the outermost layer and the at least one core layer as set forth in [0024] and as shown in figure 7. 
As to claim 7, Richards discloses an organic material wherein the organic material is formed into an organic pad layer as set forth in [0001] and as shown in figure 7. 
Regarding claim 12, Richards discloses that the core layer further includes wood pulp as set forth in [0166].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0021051) in view of GB 713,342 and further in view of Tighe et al. (US 5,580,565).
With reference to claim 3, Richards in view of ‘342 teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Richards in view of ‘342 and claim 3 is the provision that the adhesive used is cyanoacrylate.
Tighe et al. (hereinafter “Tighe”) teaches the use of cyanoacrylate adhesives for use with incontinence articles as set forth in col. 1, lines 8-14.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the adhesives taught by Richards modified with a cyanoacrylate adhesive in order the provide the article with a flexible, waterproof adhesive that prevents infection and/or skin irritation by shielding skin that is prone to exposure via a protective barrier as taught by Tighe in col. 1, lines 38-43.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0021051) in view of Noel et al. (US 2008/0262463) and further in view of GB 713,342.
With reference to claim 1, Richards discloses an discloses an organic material [0061] used in feminine hygiene products [0001], comprising: 
at least one core layer (300,605,620) disposed on the upper surface of the first layer, the at least one core layer including a blend of hemp fiber (disclosed [0060] as natural fibers deemed suitable for use in [0086]), vegetal (i.e. cotton) cellulose and super absorbent polymer [0086] – (see also [0176] which discloses core, potato and/or yam), wherein the vegetal cellulose is arranged in a matrix with the hemp fiber ([0179] where it is disclosed that the pulp/fluff serves to hold space); see also [0086] which disclose the materials of the core formed as a blend; and 
an outermost layer (200) disposed on a surface of the core comprising a permeable composite of organic cotton and hemp fibers [0060] as shown in figures 3, 4A and 4B. 
The difference between Richards and claim 1 is the explicit recitation that the core is substantially cylindrical and that the hemp fibers are degummed.
Initially, it is noted that a change in shape of an element previously disclosed in the art is considered to be an obvious matter of design choice which does not patentably distinguish the claimed invention from the prior art.
Nevertheless, Noel et al. (hereinafter “Noel”) teaches an analogous feminine hygiene product in the form of a tampon (20) where the tampon includes a substantially cylindrical core layer (figure 1) that also includes a blend of hemp and superabsorbent polymer as set forth in [0043].
Likewise, Noel teaches that the tampon may include an outermost layer disposed on the surface of the substantially cylindrical core layer comprising a permeable composite of organic cotton and hemp fibers as set forth in [0044]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the feminine hygiene product of Richards with a substantially cylindrical shape as taught by Noel because the substantially cylindrical shape of a tampon is well known in the art as another type of feminine hygiene product that is useful in improved leakage protection as taught by Noel in [0002].
With respect to the degummed hemp fibers, it is also noted that that the manner by which the hemp fibers is produced may be considered as a product by process limitation which does not patentably distinguish the claimed invention from the prior art.
Alternatively, ‘342 teaches a process for de-gumming hemp a set forth on page 1, lines 11-22.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize degummed hemp fibers as taught by ‘342 in the material of Richards in view of Noel in an effort to obtain flexible fibers which are soft to the touch and provide a good yield as taught by ‘342 on page 2, lines 86-91.
With respect to claim 9, Richards discloses an organic material further comprising a cotton [0161] transfer layer (610) between the outermost layer and the at least one core layer as set forth in [0024] and as shown in figure 7. 
As to claim 10, Richards discloses an organic material wherein the outermost layer is woven, spun, knitted, or bound by an organic filler as set forth in [0068]. 
Regarding claim 14, Richards discloses that the core layer further includes wood pulp as set forth in [0166].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0021051) in view of GB 713,342 as evidenced by Zhang et al. (US 2006/0004336).
With reference to claim 11, Richards in view of ‘342 disclose a super absorbent polymer configured to absorb at least forty times its weight in liquid as set forth in [0088] through the disclosure of at least hydrolyzed starch-acrylonitrile graft co-polymer which, as evidenced by Zhang et al. in [0050] may absorb at least about 40 times its weight.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0021051) in view of Noel et al. (US 2008/0262463) and further in view of GB 713,342 as evidenced by Zhang et al. (US 2006/0004336).
With reference to claim 13, Richards modified discloses a super absorbent polymer configured to absorb at least forty times its weight in liquid as set forth in [0088] through the disclosure of at least hydrolyzed starch-acrylonitrile graft co-polymer which, as evidenced by Zhang et al. in [0050] may absorb at least about 40 times its weight.





Response to Arguments
Applicant’s arguments with respect to claims 1-14have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergmann (US 5,723,522) is cited for the disclosure of cotton as a vegetal fiber (col. 5, lines 65-67).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781